Exhibit 10-1
 
 
 
 
AGREEMENT AND PLAN OF SHARE EXCHANGE
 


 
THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of December 28, 2010 by and among, IVT
Software, INC. , a publicly-owned Nevada corporation (“IVTW”), and Haddad Wylie
Industries, LLC a Pennsylvania LLC  (“HWI”)  sometimes hereinafter collectively
referred to as the “Parties” and individually as a “Party.”)
 
W I T N E S S E T H
 
A) WHEREAS, IVTW is a publicly-owned Nevada  corporation with 13,419,167 shares
of common stock, par value $0.0001 per share, issued and outstanding (the
“IVTW”) Common Stock”) and is quoted on the Over the Counter Bulletin Board
under the symbol (“IVTW”).
 
B) WHEREAS, the (“HWI”) Shareholders listed on Schedule I hereto own all of the
issued and outstanding  Members Units of (“HWI”) (the “(“HWI”) ”).
 
C) WHEREAS, the Parties desire that IVTW acquire all of the (“HWI”) Members
Units from the (“HWI”) Members solely in exchange for an aggregate of 9,929,716
newly issued shares of common stock of IVTW  (the “Exchange Shares”) pursuant to
the terms and conditions set forth in this Agreement.
 
D) WHEREAS, immediately upon consummation of the Closing (as hereinafter
defined), the Exchange Shares will be issued to the (“HWI”) Members  on a pro
rata basis, in proportion to the ratio of each Members Units  of (“HWI”) held by
such (“HWI”) Member,  bears to the Membership Units of (“HWI”) held by all the
(“HWI”) Members as of the date of the Closing.
 
E) WHEREAS, following the Closing, (“HWI”) will become a wholly-owned subsidiary
of IVTW and the Exchange Shares will represent approximately Seventy Five
percent (75%) of the total outstanding shares of Common Stock of IVTW.
 
F) WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.
 
G) NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
 
ARTICLE I
 
PLAN OF EXCHANGE
 
 
1.1 The Exchange.  At the Closing (as hereinafter defined), one hundred percent
(100%) of the Member Units of  (“HWI”) shall be exchanged for
9,929,716  shares  of IVTW Common Stock.  From and after the Closing Date, the
(“HWI”) Members shall no longer own any Membership Units of (“HWI”)  and
the  certificates formerly representing Members Ownership Units  of (“HWI”)
shall represent the pro rata portion of the Exchange Shares issuable in exchange
therefor pursuant to this Agreement.  Any fractional shares that would result
from such exchange will be rounded up to the next highest whole number.
 
1.2 No Dilution.  IVTW shall neither effect, nor fix any record date with
respect to, any stock split, stock dividend, reverse stock split,
recapitalization, or similar change in the IVTW Stock between the date of this
Agreement and the Effective Time other than the corporate actions authorized by
a majority of the Members of HWI Units.
 
1.3 Closing. The closing (“Closing”) of the transactions contemplated by this
Agreement shall occur immediately following the execution of this Agreement
providing the closing conditions set forth in Articles V and VI have been
satisfied or waived (the “Closing Date”).
 
1.4 Closing Events.  At the Closing, each of the respective parties hereto shall
execute, acknowledge, and deliver (or shall cause to be executed, acknowledged,
and delivered) any and all stock certificates, officers’ certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings, or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, and the documents and certificates provided in Sections 5.2, 5.4, 6.2,
6.4 and 6.5, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.  If agreed to by the parties, the
Closing may take place through the exchange of documents (other than the
exchange of stock certificates) by efax, fax, email and/or express courier.  At
the Closing, the Exchange Shares shall be issued in the names and denominations
provided by (“HWI”).
 
 
(a).

 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF (“HWI”)
 
As an inducement to, and to obtain the reliance of IVTW, (“HWI”) represents and
warrants as follows:
 
2.1 Organization.  (“HWI”) is an LLC duly organized, validly existing, and in
good standing under the laws of the State of Pennsylvania.    (“HWI”) has the
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, including qualification to do
business as a foreign corporation in jurisdictions in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement in
accordance with the terms hereof will not, violate any provision of (“HWI”)’s
organizational documents.  (“HWI”) has taken all action required by laws, its
certificate of  incorporation, certificate of business registration, or
otherwise to authorize the execution and delivery of this Agreement. (“HWI”) has
full power, authority, and legal right and has taken or will take all action
required by law, its Certificate of  Incorporation, and otherwise to consummate
the transactions herein contemplated.
 
2.2 Capitalization.  All issued and outstanding members units  of (“HWI”) are
legally issued, fully paid, and non-assessable and were not issued in violation
of the pre-emptive or other rights of any person.  (“HWI”) has no outstanding
options, warrants, or other convertible securities.
 
2.3 Financial Statements.
 
 
(a)(“HWI”) has filed all local income tax returns required to be filed by it
from its inception to the date hereof.  All such returns are complete and
accurate in all material respects.

 
 
(b)(“HWI”) has no liabilities with respect to the payment of federal, county,
local, or other taxes (including any deficiencies, interest, or penalties),
except for taxes accrued but not yet due and payable, for which (“HWI”) may be
liable in its own right or as a transferee of the assets of, or as a successor
to, any other corporation or entity.

 
 
(c)No deficiency for any taxes has been proposed, asserted or assessed against
(“HWI”).  There has been no tax audit, nor has there been any notice to (“HWI”)
by any taxing authority regarding any such tax audit, or, to the knowledge of
(“HWI”), is any such tax audit threatened with regard to any taxes or (“HWI”)
tax returns.  (“HWI”) does not expect the assessment of any additional taxes of
(“HWI”) for any period prior to the date hereof and has no knowledge of any
unresolved questions concerning the liability for taxes of (“HWI”).

 
 
(d)The books and records, financial and otherwise, of (“HWI”) are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.

 
2.4 Information.  The information concerning (“HWI”) set forth in this Agreement
and the (“HWI”) Schedules (as that term is defined herein) are and will be
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading as of the date hereof and as of the Closing Date.
 
2.5 Membership Units Equivalents.  There are no existing options, warrants,
calls, commitments of any character or other Membership equivalents relating to
the authorized and unissued (“HWI”) Common Stock.
 
2.6 Absence of Certain Changes or Events.  Except as set forth in this Agreement
or the (“HWI”) Schedules (as that term is defined herein):
 
 
(a)except in the normal course of business, there has not been (i) any material
adverse change in the business, operations, properties, assets, or condition of
(“HWI”); or (ii) any damage, destruction, or loss to (“HWI”) (whether or not
covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of (“HWI”);

 
 
(b)(“HWI”) has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
not otherwise in the ordinary course of business, and except for capital raised
by issuance of debt or equity in a private placement or other capital raising
transaction deemed advisable by (“HWI”); (ii) paid any material obligation or
liability not otherwise in the ordinary course of business (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent (“HWI”) consolidated balance sheet, and current liabilities incurred
since that date in the ordinary course of business; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights not
otherwise in the ordinary course of business; (iv) made or permitted any
amendment or termination of any contract, agreement, or license to which they
are a party not otherwise in the ordinary course of business if such amendment
or termination is material, considering the business of (“HWI”); or (v) issued,
delivered, or agreed to issue or deliver any Membership Units (whether
authorized and unissued or held as treasury stock).

 
2.7 Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of (“HWI”), threatened by or against
(“HWI”), or affecting (“HWI”), or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind.
 
2.8 No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which (“HWI”) is a party or to which any
of its properties or operations are subject.
 
2.9 Contracts.  (“HWI”) has provided, or will provide IVTW, copies of all
material contracts, agreements, franchises, license agreements, or other
commitments to which (“HWI”) is a party or by which it or any of its assets,
products, technology, or properties are bound.
 
2.10 Compliance With Laws and Regulations.  (“HWI”) has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of (“HWI”).
 
2.11 Approval of Agreement.  The Members of (“HWI”) (the “(“HWI”) Board”) and
the (“HWI”) Membership Owners have authorized the execution and delivery of this
Agreement by (“HWI”) and have approved the transactions contemplated hereby.
 
2.12 (“HWI”) Schedules.  (“HWI”) will deliver, as soon as practicable, the
following schedules, which are collectively referred to as the “(“HWI”)
Schedules” and which consist of separate schedules dated as of the date of
execution of this Agreement and instruments and data as of such date, all
certified by the chief executive officer of (“HWI”) as complete, true and
correct:
 
 
(a)a schedule containing complete and correct copies of the organizational
documents, as amended, of (“HWI”) in effect as of the date of this Agreement;
and

 
 
(b)a schedule as requested by IVTW, containing true and correct copies of all
material contracts, agreements, or other instruments to which (“HWI”) is a party
or by which it or its properties are bound, specifically including all
contracts, agreements, or arrangements referred to in Section 2.9.

 
2.13 Title and Related Matters.  (“HWI”) has good and marketable title to all of
its properties, interest in properties, and assets, real and personal, which are
reflected in the (“HWI”) balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except:
 
 
(a)statutory liens or claims not yet delinquent; and

 
 
(b)as described in the (“HWI”) Schedules.

 
2.14 Governmental Authorizations.  (“HWI”) has all licenses, franchises,
permits, and other government authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof. Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by (“HWI”) of this Agreement and the consummation by
(“HWI”) of the transactions contemplated hereby.
 
2.15 Continuity of Business Enterprises.  (“HWI”) has no commitment or present
intention to liquidate (“HWI”) or sell or otherwise dispose of a material
portion of its business or assets following the consummation of the transactions
contemplated hereby.
 
2.16 Ownership of (“HWI”) Shares.  The (“HWI”) Members are the legal and
beneficial owners of 100% of  (“HWI”) which members are  set forth on Schedule
I, free and clear of any claims, charges, equities, liens, security interests,
and encumbrances whatsoever, and the (“HWI”) Members have full right, power, and
authority to transfer, assign, convey, and deliver their respective (“HWI”)
Membership Units and delivery of such Membership Units at  the Closing will
convey to IVTW good and marketable title to such units  free and clear of any
claims, charges, equities, liens, security interests, and encumbrances except
for any such claims, charges, equities, liens, security interests, and
encumbrances arising out of such shares being held by IVTW.
 
2.17 Brokers.  (“HWI”) has not entered into any contract with any person, firm
or other entity that would obligate (“HWI”) or IVTW to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.
 
2.18 Nominees.  The nominees of (“HWI”) to serve as IVTW's directors and
officers following the Closing (the "Nominees"), whose names and signatures
appear on Schedule II hereto, represent that no event listed in Sub-paragraphs
(1) through (4) of Subparagraph (d) of Item 401 of Regulation S-B has occurred
with respect to any of the Nominees during the past five years which is material
to an evaluation of the ability or integrity of such Nominee.
 
2.19 Subsidiaries and Predecessor Corporations.  (“HWI”) does not have any
subsidiaries and does not own, beneficially or of record, any shares or other
equity interests of any other corporation or entity.
 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF IVTW
 
As an inducement to, and to obtain the reliance of (“HWI”), IVTW represents and
warrants as follows:
 
3.1 Organization.  IVTW is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Nevada, and has the corporate
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, and there is no jurisdiction in
which it is not qualified in which the character and location of the assets
owned by it or the nature of the business transacted by it requires
qualification. Included in the IVTW Schedules (as hereinafter defined) are
complete and correct copies of the Articles of Incorporation and bylaws of IVTW,
and all amendments thereto, as in effect on the date hereof. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of IVTW’s Articles of
Incorporation or bylaws. IVTW has taken all action required by law, its
Certificate of Incorporation, its bylaws, or otherwise to authorize the
execution and delivery of this Agreement, and IVTW has full power, authority,
and legal right and has taken all action required by law, its Certificate of
Incorporation, By-Laws, or otherwise to consummate the transactions herein
contemplated.
 
3.2 Capitalization.  IVTW’s authorized capitalization (without including pending
corporate actions) consists of 200,000,000 shares of Common Stock, of which no
more than 13,419,267  shares will be issued and outstanding at Closing, and
10,000,000 shares of preferred stock, par value $0.001 per share authorized (the
“Preferred Stock”), of which no shares are outstanding.  All presently issued
and outstanding shares are legally issued, fully paid, and non-assessable and
not issued in violation of the pre-emptive or other rights of any person.  The
Exchange Shares will be legally issued, fully paid and non-assessable and shall
not be issued in violation of the pre-emptive or other rights of any other
person.
 
3.3 Financial Statements.  Except as set forth within its filing of reports with
the Securities and Exchange Commission (the "SEC Reports"):
 
 
(a)IVTW has no liabilities with respect to the payment of any federal, state,
county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which IVTW
may be liable in its own right, or as a transferee of the assets of, or as a
successor to, any other corporation or entity.

 
 
(b)IVTW has filed all federal, state, or state tax returns required to be filed
by it from inception.

 
 
(c)The books and records, financial and otherwise, of IVTW are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.

 
 
(d)No deficiency for any taxes has been proposed, asserted or assessed against
IVTW.  There has been no tax audit, nor has there been any notice to IVTW by any
taxing authority regarding any such tax audit, or, to the knowledge of IVTW, is
any such tax audit threatened with regard to any taxes or IVTW tax
returns.  IVTW does not expect the assessment of any additional taxes of IVTW
for any period prior to the date hereof and has no knowledge of any unresolved
questions concerning the liability for taxes of IVTW.

 
 
(e)IVTW has good and marketable title to its assets and, except as set forth in
the IVTW Schedules, has no material contingent liabilities, direct or indirect,
matured or unmatured.

 
3.4 Information.  The information concerning IVTW set forth in this Agreement
and the IVTW Schedules are and will be complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading as of the date hereof
and as of the Closing Date.
 
3.5 Common Stock Equivalents.  Except as set forth herein, there are no existing
options, warrants, calls, commitments of any character or other common stock
equivalents relating to authorized and unissued stock of IVTW.
 
3.6 Absence of Certain Changes or Events.  Except as described herein or in the
IVTW Schedules:
 
 
(a)There has not been (i) any material adverse change, financial or otherwise,
in the business, operations, properties, assets, or condition of IVTW (whether
or not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of IVTW;

 
 
(b)IVTW, (except for pending corporate actions not included herein)  has not (i)
amended its Articles of Incorporation or by-laws; (ii) declared or made, or
agreed to declare or make any payment of dividends or distributions of any
assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any of its capital stock; (iii) waived any rights
of value which in the aggregate are extraordinary or material considering the
business of IVTW; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any other material transactions; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
employees; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for, or with its officers, directors, or
employees;

 
 
(c)Except for grants made pursuant to the 2010 Equity Incentive Plan, IVTW has
not (i) granted or agreed to grant any options, warrants, or other rights for
its stocks, bonds, or other corporate securities calling for the issuance
thereof; (ii) borrowed or agreed to borrow any funds or incurred, or become
subject to, any material obligation or liability (absolute or contingent) except
liabilities incurred in the ordinary course of business; (iii) paid or agreed to
pay any material obligation or liability (absolute or contingent) other than
current liabilities reflected in or shown on the most recent IVTW balance sheet
and current liabilities incurred since that date in the ordinary course of
business and professional and other fees and expenses incurred in connection
with the preparation of this Agreement and the consummation of the transactions
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, property, or rights (except assets, property, or rights not
used or useful in its business which, in the aggregate have a value of less than
$1,000), or canceled, or agreed to cancel, any debts or claims (except debts or
claims which in the aggregate are of a value of less than $1,000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of IVTW; or (vi) issued, delivered, or agreed to issue or deliver
any stock, bonds, or other corporate securities including debentures (whether
authorized and unissued or held as treasury stock), except in connection with
this Agreement;

 
 
(d)IVTW has no assets, liabilities or accounts payable of any kind or nature,
actual or contingent, in excess of $4,500 in the aggregate as of the Closing
Date; and

 
 
(e)To the best knowledge of IVTW, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
IVTW.

 
3.7 Title and Related Matters.  IVTW has good and marketable title to all of its
properties, interest in properties, and assets, real and personal, which are
reflected in the IVTW balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except:
 
 
(a)statutory liens or claims not yet delinquent;

 
 
(b)such imperfections of title and easements as do not and will not materially
detract from or interfere with the present or proposed use of the properties
subject thereto or affected thereby or otherwise materially impair present
business operations on such properties; and

 
 
(c)as described in the IVTW Schedules.
 
 

 
3.8 Litigation and Proceedings.  There are no actions, suits, or proceedings
pending or, to the knowledge of IVTW, threatened by or against or affecting
IVTW, at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.9 Contracts.  IVTW is not a party to any material contract, agreement, or
other commitment, except as specifically disclosed in its schedules to this
Agreement.
 
3.10 No Conflict With Other Instruments.  The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute a default under,
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which IVTW is a party or to which it or any of its assets or
operations are subject.
 
3.11 Governmental Authorizations.  IVTW is not required to have any licenses,
franchises, permits, and other government authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by IVTW of this Agreement and the consummation by IVTW of
the transactions contemplated hereby.
 
3.12 Compliance With Laws and Regulations.  To the best of its knowledge, IVTW
has complied with all applicable statutes and regulations of any federal, state,
or other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, properties, assets, or conditions of IVTW or except to the extent
that noncompliance would not result in the incurrence of any material liability.
 
3.13 Insurance.  IVTW owns no insurable properties and carries no casualty or
liability insurance.
 
3.14 Approval of Agreement.  The board of directors of IVTW (the “IVTW Board”)
has authorized the execution and delivery of this Agreement by IVTW and has
approved this Agreement and the transactions contemplated hereby.
 
3.15 Material Transactions of Affiliations.  Except as disclosed herein and in
the IVTW Schedules, there exists no material contract, agreement, or arrangement
between IVTW and any person who was at the time of such contract, agreement, or
arrangement an officer, director, or person owning of record or known by IVTW to
own beneficially, 10% or more of the issued and outstanding common stock of IVTW
and which is to be performed in whole or in part after the date hereof or was
entered into not more than three years prior to the date hereof. Neither any
officer, director, nor 10% stockholder of IVTW has, or has had during the last
preceding full fiscal year, any known interest in any material transaction with
IVTW which was material to the business of IVTW. IVTW has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other material transaction with any such affiliated person.
 
3.16 Employment Matters.  IVTW has no employees other than its executive
officers.
 
3.17 IVTW Schedules.  Prior to the Closing, IVTW shall have delivered to (“HWI”)
the following schedules, which are collectively referred to as the “IVTW
Schedules,” which are dated the date of this Agreement, all certified by an
officer to be complete, true, and accurate:
 
 
(a)a schedule containing complete and accurate copies of the Certificate
of  Incorporation and by-laws, as amended, of IVTW as in effect as of the date
of this Agreement;

 
 
(b)a schedule containing a copy of the federal income tax returns of IVTW
identified in Section 3.3(b); and

 
 
(c)a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed in the IVTW Schedules.

 
3.18 Brokers.  IVTW has not entered into any contract with any person, firm or
other entity that would obligate (“HWI”) or IVTW to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.
 
3.19 Subsidiaries.  IVTW does not have any subsidiaries and does not own,
beneficially or of record, any shares or other equity interests of any other
corporation or other entity.
 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
SPECIAL COVENANTS
 
4.1 Post-Closing Covenants.   Within ten (10) days following the Closing, IVTW
shall file a Preliminary Information Statement in accordance with the provisions
of Rule 14C of the Rules promulgated under the Securities Exchange Act of 1934,
as amended, to amend IVTW's Articles of Incorporation to provide for the
following: to change the name of the Corporation to "HWI Global,  Inc. ", or
such similar name as is available; to increase the number of IVTW's authorized
capital stock to 400,000,0000 shares of Common Stock and increase the preferred
shares to  100,000,000 shares of preferred stock, par value, $0.001 per share,
to effect a forward split of 7:1.
 


4.2 Shareholders’ Actions of IVTW.  Prior to the Closing, IVTW shall cause the
following actions to be taken by the written consent of the holders of a
majority of the outstanding shares of common stock of IVTW:
 
 
(a)the approval of this Agreement and the transactions contemplated hereby and
thereby; and

 
 
(b)such other actions as the directors may determine are necessary or
appropriate.

 
4.3 Actions of (“HWI”) Shareholders.  Prior to the Closing, (“HWI”) shall cause
the following actions to be taken by the written consent of the holders of a
majority of the members ownership of (“HWI”):
 
 
(a)the approval of this Agreement and the transactions contemplated hereby and
thereby; and

 
 
(b)such other actions as the directors may determine are necessary or
appropriate.

 
4.4 Access to Properties and Records.  IVTW and (“HWI”) will each afford to the
officers and authorized representatives of the other reasonable access to the
properties, books, and records of IVTW or (“HWI”) in order that each may have
full opportunity to make such reasonable investigation as it shall desire to
make of the affairs of the other, and each will furnish the other with such
additional financial and operating data and other information as to the business
and properties of IVTW or (“HWI”) as the other shall from time to time
reasonably request.
 
4.5 Delivery of Books and Records.  At the Closing, IVTW shall deliver to
(“HWI”), the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of IVTW now in the
possession or control of IVTW or its representatives and agents.
 
4.6 Actions Prior to Closing by both Parties.
 
 
(a)From and after the date of this Agreement until the Closing Date and except
as set forth in the IVTW or (“HWI”) Schedules or as permitted or contemplated by
this Agreement, IVTW and (“HWI”) will each: (i) carry on its business in
substantially the same manner as it has heretofore; (ii) maintain and keep its
properties in states of good repair and condition as at present, except for
depreciation due to ordinary wear and tear and damage due to casualty; (iii)
maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it; (iv) perform in all material respects all
of its obligation under material contracts, leases, and instruments relating to
or affecting its assets, properties, and business; (v) use its best efforts to
maintain and preserve its business organization intact, to retain its key
employees, and to maintain its relationship with its material suppliers and
customers; and (vi) fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal and state laws and all
rules, regulations, and orders imposed by federal or state governmental
authorities.

 
 
(b)From and after the date of this Agreement until the Closing Date, neither
IVTW nor (“HWI”) will: (i) make any change in their organizational documents,
charter documents or bylaws; (ii) take any action described in Section 2.6 in
the case of (“HWI”), or in Section 3.6, in the case of IVTW (all except as
permitted therein or as disclosed in the applicable party’s schedules); (iii)
enter into or amend any contract, agreement, or other instrument of any of the
types described in such party’s schedules, except that a party may enter into or
amend any contract, agreement, or other instrument in the ordinary course of
business involving the sale of goods or services, or (iv) make or change any
material tax election, settle or compromise any material tax liability or file
any amended tax return.

 
4.7 Indemnification.
 
 
(a)(“HWI”) hereby agrees to indemnify IVTW and each of the officers, agents and
directors of IVTW as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentation made in Article II. The
indemnification provided for in this paragraph shall not survive the Closing and
consummation of the transactions contemplated hereby but shall survive the
termination of this Agreement pursuant to Section 7.1(b) of this Agreement.

 
 
(b)IVTW hereby agrees to indemnify (“HWI”) and each of the officers, agents and
directors of (“HWI”) as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentation made under Article III. The
indemnification provided for in this paragraph shall not survive the Closing and
consummation of the transactions contemplated hereby but shall survive the
termination of this Agreement pursuant to Section 7.1(c) of this Agreement.

 


 
 

--------------------------------------------------------------------------------

 


 
ARTICLE V
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF IVTW
 
The obligations of IVTW under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:


5.1 Accuracy of Representations; Performance.  The representations and
warranties made by (“HWI”) in this Agreement were true when made and shall be
true at the Closing Date with the same force and effect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement), and (“HWI”) shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by (“HWI”) prior to or at the
Closing. IVTW may request to be furnished with a certificate, signed by a duly
authorized officer of (“HWI”) and dated the Closing Date, to the foregoing
effect.
 
5.2 Officer’s Certificates.  IVTW shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized officer of (“HWI”) to the
effect that no litigation, proceeding, investigation, or inquiry is pending or,
to the best knowledge of (“HWI”) threatened, which might result in an action to
enjoin or prevent the consummation of the transactions contemplated by this
Agreement, or, to the extent not disclosed in the (“HWI”) Schedules, by or
against (“HWI”) which might result in any material adverse change in any of the
assets, properties, business, or operations of (“HWI”).
 
5.3 No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of (“HWI”), nor shall any event have occurred which, with the lapse
of time or the giving of notice, may cause or create any material adverse change
in the financial condition, business, or operations.
 
5.4 Other Items.
 
 
(a)IVTW shall have received such further documents, certificates, or instruments
relating to the transactions contemplated hereby as IVTW may reasonably request.

 
 
(b)Complete and satisfactory due diligence review of (“HWI”) by IVTW.

 
 
(c)Approval of the Transaction by the (“HWI”) Board and the (“HWI”)
Shareholders.

 
 
(d)Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from (“HWI”)’s lenders,
creditors, vendors and lessors.

 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF (“HWI”)
 
The obligations of (“HWI”) under this Agreement are subject to the satisfaction,
at or before the Closing, of the following conditions:
 
6.1 Accuracy of Representations; Performance.  The representations and
warranties made by IVTW in this Agreement were true when made and shall be true
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and IVTW shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by IVTW prior to or at the Closing.  (“HWI”) shall have been
furnished with a certificate, signed by a duly authorized executive officer of
IVTW and dated the Closing Date, to the foregoing effect.
 
6.2 Officer’s Certificate.  (“HWI”) shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized executive officer of IVTW
to the effect that no litigation, proceeding, investigation, or inquiry is
pending or, to the best knowledge of IVTW threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement.
 
6.3 No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of IVTW nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations of IVTW.
 
6.4 Good Standing.  (“HWI”) shall have received a certificate of good standing
from the Secretary of State of the State of Nevada or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that
IVTW is in good standing as a corporation in the State of Nevada and has filed
all tax returns required to have been filed by it to date and has paid all taxes
reported as due thereon.
 
6.5 Other Items.
 
 
(a)(“HWI”) shall have received a stockholder list of IVTW containing the name,
address, and number of shares held by each IVTW stockholder as of the date of
Closing certified by an executive officer of IVTW as being true, complete, and
accurate.

 
 
(b)(“HWI”) shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as (“HWI”) may
reasonably request.

 
 
(c)Complete and satisfactory due diligence review of IVTW by (“HWI”).

 
 
(d)Approval of the Transaction by the IVTW Board and the stockholders of IVTW.

 
 
(e)There shall have been no material adverse changes in IVTW, financial or
otherwise.

 
 
(f)There shall be no IVTW Common Stock Equivalents outstanding as of immediately
prior to the Closing.  For purposes of the foregoing, “IVTW Common Stock
Equivalents” shall mean any subscriptions, warrants, options or other rights or
commitments of any character to subscribe for or purchase from IVTW, or
obligating IVTW to issue, any shares of any class of the capital stock of IVTW
or any securities convertible into or exchangeable for such shares.

 
 
(g)Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from IVTW’s lenders, creditors;
vendors, and lessors.

 


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
MISCELLANEOUS
 
7.1 Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to matters of state law, with the laws of New York.  Any dispute arising
under or in any way related to this Agreement will be submitted to binding
arbitration before a single arbitrator by the American Arbitration Association
in accordance with the Association’s commercial rules then in effect. The
arbitration will be conducted in New York, New York. The decision of the
arbitrator will set forth in reasonable detail the basis for the decision and
will be binding on the parties. The arbitration award may be confirmed by any
court of competent jurisdiction.
 
7.2 Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram and
any such notice or communication shall be deemed to have been given as of the
date so delivered, mailed, or telegraphed.
 
7.3 Attorney’s Fees. In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.
 
7.4 Confidentiality. IVTW, on the one hand, and (“HWI”) and the (“HWI”)
Shareholders, on the other hand, will keep confidential all information and
materials regarding the other Party designated by such Party as
confidential.  The provisions of this Section 8.4 shall not apply to any
information which is or shall become part of the public domain through no fault
of the Party subject to the obligation from a third party with a right to
disclose such information free of obligation of confidentiality. IVTW and
(“HWI”) agree that no public disclosure will be made by either Party of the
existence of the Transaction or the letter of intent or any of its terms without
first advising the other Party and obtaining its prior written consent to the
proposed disclosure, unless such disclosure is required by law, regulation or
stock exchange rule.
 
7.5 Expenses.  Except as otherwise set forth herein, each party shall bear its
own costs and expenses associated with the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by (“HWI”) and IVTW after the Closing shall be borne by the
surviving entity.  After the Closing, the costs and expenses of the (“HWI”)
Shareholders shall be borne by the (“HWI”) Shareholders.
 
7.6 Schedules; Knowledge.  Each party is presumed to have full knowledge of all
information set forth in the other party’s schedules delivered pursuant to this
Agreement.
 
7.7 Third Party Beneficiaries.  This contract is solely between IVTW, (“HWI”)
and the (“HWI”) Shareholders, and, except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor, or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.
 
7.8 Entire Agreement.  This Agreement represents the entire agreement between
the parties relating to the transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.
 
7.9 Survival.  The representations and warranties of the respective parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated.
 
7.10 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.
 
7.11 Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.
 
(The rest of this page left intentionally blank.)
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above-written.
 
IVT SOFTWARE, INC.




By:_/s/ Deric Haddad
     Deric Haddad President, CEO






HADDAD WYLIE INDUSTRIES, LLC


By: /s/ Deric Haddad
      Deric Haddad  President, CEO
















SCHEDULE I


Dated:  December 28, 2010
                               The following persons are the only owners of the
capital stock of (“HWI”):




SCHEDULE 1
IVT SOFTWARE, INC. SHARES TO BE ISSUED
   
Deric & Heather Haddad JT.
7,637,682
Christopher Jacobs
427,092
James Wylie
427,092
Ronald Recker
50,000
Peter Michael Habib
286,189
Joseph Thomas Habib
286,189
David John Habib
286,189
Alexander Nicholas Sanfilippo
429,283
Ethel Schwartz
100,000
   
Total
9,929,716
       













 
 

--------------------------------------------------------------------------------

 


















SCHEDULE II


to


STOCK EXCHANGE AGREEMENT




             IVT Software, Inc.  -  Board of Directors
Name:
Position(s)
Signature
 
Deric Haddad
Chief Executive Officer, President, Director
/s/ Deric Haddad
Heather Haddad
V.P.  Director
/s/ Heather Haddad









STOCK EXCHANGE AGREEMENT




             Haddad Wylie Industries, LLC- Board of Directors
Name:
Position(s)
Signature
 
Deric Haddad
President, Director
/s/ Deric Haddad
Heather Haddad
V.P. Director
/s/ Heather Haddad
James Wylie
V.P. Director
/s/ James Wylie
Christopher Jacobs
V.P. Director
/s/Christopher Jacobs
     








































